Citation Nr: 0207046	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
skin disorder of the groin.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran stated, in his original claim for disability 
compensation, that he had active service from November 1981 
to November 1984, and those dates were endorsed by the 
veteran and his representative at an October 1998 hearing 
held in Washington, DC, before the undersigned Member of the 
Board of Veterans' Appeals (Board).  The claims file does not 
appear to contain official documentation verifying the exact 
dates of the veteran's service and the character of his 
discharge, but the RO appears to have accepted that the 
veteran's service was as stated.

This appeal arises from a June 1995 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which denied an 
increased (compensable) evaluation for the veteran's service-
connected skin disorder of the groin.  The veteran was 
afforded a personal hearing before the RO on this issue in 
January 1997.  As noted above, in October 1998, a hearing was 
held in Washington, DC, before the undersigned.

In a March 1999 decision, the Board denied the veteran's 
claim for an increased (compensable) rating for his skin 
disorder of the groin.  He appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2000, following the filing of a Joint Motion for Remand by 
the Secretary of Veterans Affairs, through the General 
Counsel, and the veteran, through his attorney, the Court 
issued an Order which vacated the Board's March 1999 decision 
and remanded the matter to the Board for readjudication.  
Copies of the Joint Motion and of the October 2000 Order, 
which constitutes the mandate of the Court, are of record.

Shortly after issuance of the Order, the case was received by 
the Board.  In December 2000, the veteran's representative 
submitted additional written argument with respect to the 
issue on appeal.  In February 2001, the Board remanded the 
case, primarily to obtain additional evidence, as discussed 
in the October 2000 joint motion for remand, and as will be 
further explained herein.  The actions requested in that 
remand have been undertaken and the case now returns to the 
Board ready for appellate review.

On March 6, 2002, the Board received from the veteran's 
attorney a motion to advance the veteran's appeal on the 
Board's docket.  Since a decision on the instant appeal has 
now been completed, the motion to advance the case on the 
Board's docket is rendered moot.  Accordingly, the motion is 
hereby denied.  See 38 C.F.R. § 20.900 (2001).  

The Board also notes that, in June 2002, the Board received 
additional evidence for the record which was unaccompanied by 
a waiver of initial consideration of that evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2001); but see 67 Fed. Reg. 3,099, 3,105 (repealing 
§ 20.1304(c)).  A review of that evidence reflects that the 
pertinent medical records are all duplicative of records 
already on file, most of which were previously received in 
December 1997 and which were addressed by the RO in the April 
1998 Statement of the Case (SOC).  The remainder of the 
evidence received in June 2002 is immaterial to the claim at 
issue in the present decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The skin disorder of the veteran's groin is manifested by 
complaints of pain, burning, itching, drainage, and 
occasional redness of the skin of the upper inner thighs; 
clinical findings show pustules and papules in the groin area 
and hyperpigmented dry patches on the upper medial thighs.

3.  The medical evidence is in approximate balance as to 
whether the service-connected skin disorder is manifested by 
exfoliation, exudation, or itching of an exposed surface or 
an extensive area.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 10 percent evaluation for a skin disorder of the groin 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the impairment caused by his skin 
disorder of the groin is more disabling than is currently 
reflected by the noncompensable disability evaluation which 
is currently assigned.

I.  Preliminary Matters

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1) (West 1991).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind. 

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  The VCAA repealed prior law 
requiring that one seeking VA benefits must file a well-
grounded claim, and now provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the original SOC, and Supplemental SOC's most 
recently issued in April 1998 and November 2001, the veteran 
has been advised of what the evidence must show in order to 
substantiate his claim for an increased evaluation.  
Furthermore, in correspondence from the RO issued in April 
2001, the veteran was notified of the recently enacted 
provisions of the VCAA and the ramifications of that law in 
terms of evidentiary development.  Therefore, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his representative of the information and 
evidence needed to support the claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  Pursuant to the October 2000 joint motion for remand 
and Court order, the Board remanded this case in February 
2001 in order to obtain private medical records which were 
specifically identified by the veteran, and to schedule him 
for a VA examination of the skin, to be conducted during the 
summer months, when the veteran reports that his skin 
disorder is at its most active.  Private medical records 
dated from September 1998 until July 2001 were obtained for 
the record, a VA examination of the skin was conducted in 
July 2001, and a VA medical record dated in August 2001 was 
also added to the record.  Neither the veteran nor his 
representative has alluded to any additional information or 
evidence which has not been obtained and which would be 
pertinent to the present claim.  Therefore, the Board finds 
that all facts that are relevant to the issue on appeal have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to this claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The veteran's service medical records show that, in December 
1981, he complained of a three-day history of a skin rash in 
the groin.  In an entry dated in July 1983, he gave a nine-
month history of such a rash.  Physical findings revealed a 
red, moist, scaly rash in the groin, and the diagnosis was 
tinea cruris.  A skin disorder was not reported or noted on 
an August 1983 periodic examination or on a November 1984 
separation examination.

In an October 1985 VA outpatient treatment record, the 
veteran gave a four-year history of skin rash in the groin 
area and currently complained of pruritus.  Physical 
examination revealed postinflammatory hyperpigmentation in 
the groin, but no evidence of tinea.  On the basis of that 
record and service medical records, a January 1986 rating 
decision granted service connection for postinflammatory 
hyperpigmentation pruritus of the groin, and assigned a 
noncompensable (zero percent) evaluation.

Thereafter, the noncompensable evaluation was confirmed by 
rating decisions issued in July 1987, March 1989, January 
1991, and March 1991.  A November 1991 decision of the Board 
also denied a compensable evaluation. 

In December 1994, the veteran filed a claim for an increased 
evaluation for his skin condition.  VA records provided for 
the file include an October 1994 entry showing that the 
veteran reported he had noticed a painful knot in the right 
groin that morning.  Examination revealed mild folliculitis 
in the suprapubic region.

During a March 1995 VA examination of the skin, the veteran 
complained of an intermittent skin rash in the groin that 
began when he was stationed in Panama in 1982.  He said he 
had to wear white underwear or the disorder would flare up, 
and also said it was worse in the summer.  Examination 
revealed large, hyperpigmented patches on the bilateral inner 
thighs to the groin.  There was no evidence of tinea on 
examination.  A diagnosis of postinflammatory 
hyperpigmentation consistent with a chronic tinea infection 
was made.

An April 1996 VA outpatient treatment record shows that the 
veteran complained of genital itching and a rash on the 
thighs.  Examination revealed 5-by-5-cm, hyperpigmented 
patches on the medial aspects of both thighs, as well as 
poorly-demarcated, hyperpigmented areas, not contiguous with 
the areas on the thighs, in both inguinal areas.  A diagnosis 
of nonspecific intertrigo was made.

The veteran presented testimony at an RO hearing held in 
January 1997, at which time he stated he had suffered from a 
skin problem for about 13 years and that the problem had 
spread onto the thighs and involved an exposed area.

At a January 1997 VA examination, the veteran complained of a 
recurrent rash that caused pain, itching, and burning in the 
groin with occasional redness and scaling.  It was reported 
that the disorder partially cleared with Mycelex cream.  On 
clinical evaluation, there were hyperpigmented patches on the 
upper thighs but no scale or erythema.  The diagnosis was 
tinea cruris, not then active, with postinflammatory 
hyperpigmented areas of the thighs.  Photographs in the claim 
file show slightly discolored areas of the inner thighs, 
extending approximately 2 inches down the thighs from the 
groin.

In a September 1997 VA outpatient treatment record, the 
veteran gave a ten-year history of skin rash in the groin 
area.  On examination, there was inguinal erythema of both 
thighs and a 3-by-3-cm area of excoriation on the right 
thigh.  The assessment was intertrigo versus tinea.

In October 1998, the veteran provided testimony at a hearing 
held before the undersigned Member of the Board.  He 
testified that the area of skin affected by the disorder had 
increased since 1984, that he applied medication to the area 
daily, and that the disorder was exacerbated by warm weather 
and colored underwear.  He stated that he always had some 
discomfort; occasionally, he had a burning sensation in the 
groin that interfered with walking, and other times he had 
itching or pain in the area.  He indicated he felt depressed 
and frustrated and, although it was not entirely clear, 
suggested that he might have missed some work because of the 
skin disorder.  He stated that he wore boxer-style swimming 
trunks because he felt that he could not wear brief-type 
ones.  He mentioned that the medication he used suppressed, 
but did not cure, the skin disorder.

An October 1998 VA outpatient treatment record was submitted 
at the hearing, accompanied by a waiver of initial 
consideration of that evidence by the RO.  According to the 
record, the veteran gave a history of skin rash of the groin 
since 1982; treatment of the disorder provided no significant 
improvement.  He complained of pruritus and "pus bumps" on 
the upper inner thighs.  Examination revealed scattered, 
excoriated, follicular papules and hyperpigmented, 
lichenified, scaly areas of the upper inner thighs.  The 
assessment included intertrigo/tinea cruris and folliculitis.

The Board denied a compensable evaluation for the service-
connected skin disorder in a March 1999 decision.  As 
discussed above, that decision was appealed to the Court.  A 
Joint Motion for Remand and For a Stay of Proceedings was 
filed in October 2000, essentially on the stated grounds that 
a remand was required since the Board had not requested the 
veteran's private medical records from Kaiser, and because 
none of the VA examinations of record had been scheduled 
during the summer months, when the veteran reported that his 
skin disorder was at its worst.  The Court issued an order 
vacating the Board's 1999 decision in October 2000.

A VA medical record reflects that, in September 2000, the 
veteran was seen due to complaints that his rash was getting 
worse and was accompanied by symptoms of burning and 
drainage.  Physical examination revealed erythema of the 
right groin with irritation appearing moist, with no nodules 
and no distinct discharge.  A diagnosis of a history of 
intertrigo, unresponsive to Nizoral ointment, was made.

In May 2001, the veteran submitted a private medical record 
from Kaiser showing that in September 1998 he was treated for 
friction folliculitis, manifested by follicular red papules 
and pustules of the inner thigh.  

Pursuant to the Board's February 2001 remand, a VA 
examination of the skin was conducted in July 2001, 
consistent with the concern that the veteran should be 
examined during the summer months.  The veteran stated his 
skin condition had been treated with topical medications, 
including antifungals and cortisone, throughout the 19-year 
history of his condition.  He complained of continued burning 
and itching in the area of the groin along with darkening, 
discoloration, and "disfigurement."  It was also noted 
that, since 1999, occasional folliculitis in the groin with 
pus filled bumps had developed.  Clinical evaluation revealed 
hyperpigmented dry patches with sharp borders from the 
inguinal creases extending to the upper medial thighs.  There 
was no evidence of erythema, erosions, scars, crusting, 
exudation, or exfoliation.  Three follicular pustules and two 
round, slightly tender follicular papules were present.  
Diagnoses of intertrigo, postinflammatory hyperpigmentation 
from intertrigo, and folliculitis of the groin were made.  

The VA examiner commented that the veteran had a persistent 
skin condition which was symptomatic, and that it was 
difficult to control his symptoms.  The doctor opined that 
there was no substantial disfigurement, ulceration, or 
scarring related to the condition.  The examiner referred to 
the photographs accompanying the 1997 VA examination report 
and noted that the veteran's current disability picture 
appeared to be similar.  He further stated that, if 
hyperpigmentation were considered to be disfigurement, then 
there was slight disfigurement.  

In August 2001, private medical records from Kaiser were 
received including an entry dated in July 2001, at which time 
the veteran complained of itching and burning skin in the 
inguinal area.  Objective examination revealed hyperpigmented 
dermatitis in the inguinocrural area.  An assessment of 
intertrigo versus tinea cruris was made.  

A VA medical record shows that the veteran was seen in August 
2001, at which time he reported that his current medication, 
TMC ointment, was not improving his skin condition.  He also 
complained of ingrown hairs in the groin.  Physical 
examination revealed hyperpigmentation of the groin with mild 
erythema and without skin atrophy, as well as hyperpigmented 
papules and a few erythematous papules in the groin.  
Assessments which included intertrigo and folliculitis of the 
groin were made.  

As previously mentioned in the Introduction, additional 
evidence was received by the Board in June 2002.  A review of 
that evidence reflects that the pertinent medical records are 
all duplicative of those already on file, most of which were 
previously received in December 1997 and considered by the RO 
in the April 1998 Statement of the Case.  The remainder of 
the evidence submitted in June 2002 is immaterial to the 
claim at issue in this case.

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support. The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In rendering a decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting that 
which is submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the Board 
to deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

It is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102. 4.3.

IV.  Legal Analysis

The veteran's skin condition has primarily been diagnosed as 
tinea cruris, intertrigo, and folliculitis.  These terms were 
previously defined in the Board's March 1999 decision; since 
that decision has been vacated, we will again provide the 
definitions herein.  Tinea cruris is an acute or chronic 
dermatophytosis involving the groin or perineal regions 
characterized by thin, dry scaling and severely pruritic, 
sharply demarcated lesions with raised erythematous margins.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1713 (28th ed. 
1994).  Intertrigo is a superficial dermatitis occurring on 
apposed skin surfaces, such as in the groin, caused by 
friction, moisture, warmth, and sweat retention, and 
characterized by erythema, maceration, burning, itching, and 
sometimes by erosions, fissures, exudations, and secondary 
infections; also called eczema intertrigo.  DORLAND'S, supra, 
at 851.  Folliculitis is inflammation of follicles, usually 
hair follicles. DORLAND'S at 647. 

There are no specific diagnostic codes for the veteran's 
diagnosed skin disorders, but, when an unlisted condition is 
encountered, it may be evaluated under the rating criteria 
for a disorder in which the functions affected, the 
anatomical localization, and the symptomatology are closely 
related and analogous.  38 C.F.R. § 4.20.  The decision as to 
which diagnostic code is applicable in a given case is for 
the RO and the Board.  Bierman v. Brown, 6 Vet. App. 125 
(1994); Butts v. Brown, 5 Vet. App. 532 (1993) (en banc).  
However, the rationale for selecting a specific diagnostic 
code must be fully explained.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In this case, service connection is in effect for a skin 
disorder of the groin, and a noncompensable evaluation has 
been assigned under the provisions of Diagnostic Code (DC) 
7806 (eczema).  Eczema is a pruritic, papulovesicular 
dermatitis characterized, in the acute stage, by erythema, 
edema associated with a serous exudate, vesiculation and 
oozing, crusting and scaling and, in the chronic stages, by 
signs of excoriation, lichenification or thickening or both, 
and hyper-or hypopigmentation or both.  DORLAND'S, supra, at 
528. The skin disorders with which the veteran has been 
diagnosed, tinea cruris, intertrigo, and folliculitis, are 
manifested similarly to the one under which he has been 
rated, eczema.  Thus, the Board finds that eczema, DC 7806, 
is analogous to the veteran's skin disorder, and is the 
appropriate diagnostic code for its evaluation.

Under the provisions of DC 7806, a 50 percent evaluation is 
warranted for ulceration or extensive exfoliation or crusting 
with systemic or nervous manifestations or when the disorder 
is exceptionally repugnant; a 30 percent evaluation is 
warranted for constant itching or exudation, extensive 
lesions, or marked disfigurement; a 10 percent evaluation is 
warranted for exfoliation, exudation, or itching of an 
exposed surface or an extensive area; and a zero percent 
evaluation is warranted for slight, if any, exfoliation, 
exudation, or itching of a nonexposed surface or small area.  
38 C.F.R. § 4.118, DC 7806.

In our 1999 decision, the Board made reference to findings 
made during a 1995 VA examination which indicated that the 
veteran's skin rash was manifested by "[l]arge, 
hyperpigmented patches on bilateral inner thighs to the 
groin."  In that decision the Board acknowledged that, at 
its most active, the veteran's symptoms included at least 
itching, if not also exfoliation and exudation.  However, the 
Board concluded that the affected area was neither exposed or 
extensive, and, accordingly, a compensable evaluation under 
DC 7806 was denied.  In the October 2000 joint motion, it was 
specifically requested that the Board discuss in this 
decision why the description of a large area, as stated in 
the 1995 VA examination report, did not constitute an 
extensive area pursuant to the rating criteria.

In order to warrant a 10 percent evaluation, the first part 
of the rating criteria requires evidence of symptoms of 
exfoliation, exudation, or itching.  The veteran complained 
of symptoms of itching in his 1998 hearing testimony, and the 
2001 VA examination report mentions symptoms of itching.  A 
September 2000 VA record documents the veteran's complaints 
of drainage, and the July 2001 VA examination report mentions 
the presence of pustules and papules, which may be productive 
of exudation consistent with the veteran's complaints of 
drainage.  Lichenified, scaly areas of the upper inner thighs 
were noted in an October 1998 VA medical record which, in 
essence, amounts to evidence of exfoliation.  Accordingly, 
the medical records document the presence of symptoms of 
exfoliation, exudation, and itching.

The question then is whether the symptoms of exfoliation, 
exudation, or itching, which are currently shown, involve an 
exposed surface or an extensive area.  As noted above, VA 
medical findings in 1995 indicated that the skin rash was 
manifested by large, hyperpigmented patches on both inner 
thighs,  to the groin.  More recent medical evidence shows 
scattered, excoriated, follicular papules and hyperpigmented, 
lichenified, scaly areas of the upper inner thighs, and 
hyperpigmented dry patches with sharp borders from the 
inguinal creases extending to the upper medial thighs.  In 
summary, the medical evidence establishes the presence of a 
longstanding rash involving the veteran's thighs and groin 
area, which is buttressed by photographic evidence taken 
during a 1997 VA examination.  While it may be true that the 
affected area is not generally exposed, the Board believes 
that the evidence is arguably in relative equipoise as to 
whether the affected area, which involves both upper inner 
thighs and the groin, constitutes an extensive area.  

Accordingly, the Board will apply the doctrine of reasonable 
doubt/benefit of the doubt, and find that the criteria for a 
10 percent evaluation under DC 7806 have been met.  However, 
the Board concludes that the medical evidence does not 
support the assignment of the next higher rating, 30 percent.  
A 30 percent disability rating requires evidence of exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  The medical records do not document symptoms 
of constant exudation or itching, nor are the veteran's 
complaints consistent with these symptoms.  The evidence 
reflects that, while the skin disorder has been productive of 
occasional papules and pustules, it has not been productive 
of extensive lesions.  Finally, although the medical records 
document areas of discoloration, during the most recent VA 
examination conducted in 2001, the examiner commented that if 
hyperpigmentation were to be considered disfigurement, then 
the degree of disfigurement was slight.  Neither the clinical 
evidence nor the photographs of record reflect that marked 
disfigurement is present.  Moreover, our grant of an 
increased rating is based upon reasonable doubt, and the 
criteria for the 10 percent rating are not even clearly met 
in this case.

The Board has also considered whether a separate disability 
rating is warranted for any scarring due to the skin 
condition.  During VA examination of the skin conducted in 
July 2001 (during the summer, at the veteran's request), 
clinical evaluation revealed no evidence of erythema, 
erosions, scars, crusting, exudation, or exfoliation.  In 
that same examination report, the examiner opined that there 
was no substantial disfigurement, ulceration, or scarring 
related to the condition.  To the extent that there is any 
scarring present at all, there is no indication in the record 
of any poorly nourished scars, with repeated ulceration, or 
that they have been found to be tender and painful upon 
objective demonstration.  Thus, separate disability ratings 
are not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  Furthermore, disfigurement is already 
contemplated under the criteria of DC 7806, and none of the 
medical records on file specifically mentioned disfiguring 
scars.  Therefore, the Board finds that to assign a separate 
disability rating under DC 7800 for disfigurement caused by 
the veteran's scars (to the extent that there are any) is not 
permitted, as it would constitute "pyramiding" by assigning 
multiple ratings for the same disability.  38 C.F.R. § 4.14.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating should be 
granted for the veteran's service-connected skin disorder of 
the groin.  To that extent, the appeal is granted.


ORDER

Entitlement to a 10 percent rating for a skin disorder of the 
groin is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

